Title: To George Washington from Richmond County Independent Company, 17 March 1775
From: Richmond County Independent Company
To: Washington, George



March 17th 1775

The Independant Company of Richmond County present their most respectful Compliments to Colo. Washington and beg leave to inform him that they have unanimously chosen him their Commander, should they be obliged to have recourse to Arms to defend their King and Country; they flatter themselves from their Assiduity they shall be able to make a tolerable appearance some time in the Summer, and should look on themselves as highly honoured if the Colonel would be pleased to review them when most Convenient to him; in the mean time they would be glad to be favoured with any Instructions he should think proper to give and Assure him they are with respect His most hble Servants

The Company

